Exhibit 10.5
(HARRISINTERACTIVE LOGO) [l36166al3616600.gif]
March 24, 2009
Enzo Micali
Dear Enzo,
We are delighted to present you with this offer to join Harris Interactive!
Our people, individually and collectively, are critical to our success, and one
of our strategic business objectives focuses specifically on cultivating a
strong, informed, engaged, and committed team. We believe you can contribute to
and be a vital part of our success.
The specifics of our offer to you are as follows:

  •   Your position will be Global Executive Vice President, Operations and
Technology, reporting to Kimberly Till, Chief Executive Officer.     •   Your
start date will be March 31, 2009.     •   Your starting salary will be $295,000
per year, earned and payable on a bi-weekly basis of approximately $11,346,
prior to any payroll deductions.     •   Your performance and salary will be
reviewed annually. You will be eligible to be considered for a salary increase
in the Company’s regular review cycle. To the extent merit increases are
granted, eligibility will be based on your individual performance.     •   For
each fiscal year ending on June 30, you are eligible to receive a target annual
bonus as part of the Corporate Bonus Plan of up to 40% of your starting salary.
In lieu of the normal calculation for the fiscal year ending June 30, 2009, you
will receive a guaranteed bonus of $30,065. For succeeding fiscal years, your
bonus will be calculated as provided by the Corporate Bonus Plan. The
Compensation Committee of the Board of Directors retains discretionary authority
over all bonus awards except for your guaranteed first year bonus, and
establishes metrics and objectives for the Corporate Bonus Plan annually. By way
of illustration only because your fiscal 2009 bonus is guaranteed, in fiscal
2009 bonuses under the Corporate Bonus Plan generally are contingent upon the
Company’s achievement of adjusted EBITDA targets. Declared bonuses are paid
within 75 days after the end of the fiscal year to persons who remain employed
at the time of payment.     •   You are eligible for 20 days of vacation, which
accrue at 6.153 hours per pay period.     •   Subject to approval by the
Compensation Committee of the Board of Directors, you will have the option to
purchase 200,000 shares of Harris Interactive Inc. common stock under the terms
and conditions more fully described in the enclosed stock option agreement. The
option price will be the fair market price of our stock on the grant date. The
company’s regular quarterly grants are made at the close of trading on the later
of (i) the 15th day of the second month of the fiscal quarter and (ii) one week
after the Company’s quarterly earnings release. If the day falls on a non
business day, the fair market price will be the next business day.

 



--------------------------------------------------------------------------------



 



  •   Should the Company terminate your employment on or before March 30, 2010,
except after a Change in Control, for any reason other than for “cause” you will
receive severance payments equal to six months of your base salary, paid in
bi-weekly payments, as well as continued contribution toward health care
benefits. If continued health care coverage is unavailable, cash payments at the
same level as the Company’s payments toward health coverage immediately prior to
your termination will be made. Should the Company terminate your employment
after March 30, 2010, or at any time terminate your employment after a Change in
Control, for any reason other than for “cause” you will receive severance
payments equal to twelve months of your base salary, paid in bi-weekly payments
with continued contribution toward health care benefits as outlined above.
Severance payments are contingent upon your adherence to the Company’s
confidentiality and non-compete agreements, and execution of a release of any
claims in favor of the Company. For purposes of this letter, a “Change in
Control” means any circumstance has occurred of a nature that would be required
to be reported in a proxy statement with respect to the Company (even if the
Company is not actually subject to said reporting requirements) in response to
Item 6(e) (or any comparable or successor Item) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), except that any merger, consolidation or corporate
reorganization in which the owners of the Company’s capital stock entitled to
vote in the election of directors (the “Voting Stock”) prior to said combination
receive 75% or more of the resulting entity’s Voting Stock shall not be
considered a Change in Control.     •   Either before or after a Change in
Control, if you voluntarily leave the Company within the one-year period after
the Company or successor to the Company changes your reporting relationship so
that you no longer report directly to the Chief Executive Officer of the Company
or successor to the Company, or your duties and responsibilities are
substantially changed, then your termination shall be treated in the same manner
as if you had been terminated without “cause” and you shall be entitled to
severance benefits as outlined above.     •   You will be eligible for the
standard benefits Harris Interactive offers to similarly situated employees. For
any period between March 30, 2009 and the date on which coverage is provided
under the Company’s health insurance plans, the Company will reimburse you for
the cost of continuing any pre-existing COBRA coverage you may have (up to a
maximum of the same amount as the Company would have paid for coverage under
Company plans during the same period).

All payments under this agreement shall be subject to any required withholding
of federal, state and local taxes pursuant to any applicable law or regulation.
Please note that as part of our selection process, we conduct reference and
background checks on all candidates, as well as review any potential limitations
resulting from non-compete agreements you may have signed with previous
employers. This employment offer is contingent upon successful completion of
your reference and background checks, review of any non-compete agreements, and
your ability to present appropriate documentation to prove your eligibility to
work in the United States. Harris Interactive is an Equal Opportunity Employer.
Your employment at Harris Interactive is “at will”, which means that the
employment relationship between you and the company may be terminated at any
time, by either you or Harris Interactive, for any reason not expressly
prohibited by law.
As Global Executive Vice President, Operations and Technology, your services
will be of a special, unique, extraordinary and intellectual character, and your
position with the Company will place you in a position of confidence and trust
with respect to the employees, technology,

 



--------------------------------------------------------------------------------



 



methodologies, and clients, of the Company. Our business, clients and employees
are located throughout the world and accordingly, it is reasonable that the
restrictive covenants set forth below are not limited by specific geographic
area but rather by the location of the Company’s business, employees, clients
and potential clients. In the course of your employment with the Company, you
will develop a personal acquaintanceship and relationship with the Company’s
employees and clients, and a knowledge of their affairs and requirements, as
well as the Company’s technologies, methodologies, and operations. You
acknowledge that the Company’s relationships with its employees and established
clientele, and its technologies, methodologies, and operations will therefore be
placed in your hands in confidence and trust. By accepting a position with the
Company, you consequently agree that it is reasonable and necessary for the
protection of the goodwill and business of the Company that you make the
covenants contained herein; that the covenants are given as an integral part of
and incident to the Company’s agreement to employ you, that there is adequate
consideration for such covenants (including without limitation the benefits
provided by this Agreement such as the Company’s willingness to pre-commit to
severance payments under circumstances outlined above), and that in making its
decision to offer you the benefits outlined above the Company relied upon and
was induced by the covenants made by you in this letter. The restrictions in
this letter are in addition to and apart from the restrictions you may be
subject to in any other agreement, such as for example, but not limited to, any
existing stock option agreements. Accordingly, by accepting employment with the
Company you agree:

  •   during the Restriction Period (defined below) you shall not, directly or
indirectly, including without limitation on behalf of, for the benefit of, or in
conjunction with, any other person or entity:

  o   solicit, assist, discuss with or advise, influence, induce or otherwise
encourage in any way, any employee of Company (including particularly but
without limitation any employee who reported to or through you) to terminate
such employee’s relationship with Company for any reason, or assist any person
or entity in doing so,     o   employ, assist or have involvement with any other
person in connection with, engage or otherwise contract with any employee or
former employee of Company in a Competing Business (defined below) or any other
business unless such former employee shall not have been employed by Company for
a period of at least one year and no solicitation prohibited hereby shall have
occurred prior to the end of such one year period, or     o   interfere in any
manner with the relationship between any employee and Company, and

  •   during the Restriction Period, you shall not, directly or indirectly
engage in any activity or business competitive in any manner with the activities
or business of the Company or directly or indirectly, including without
limitation on behalf of, for the benefit of, or in conjunction with, any other
person or entity: own, manage, operate, join, control, participate in, invest
in, solicit business or clients for, or otherwise be connected or associated
with, in any manner (including, without limitation, as an officer, director,
employee, distributor, independent contractor, independent representative,
partner, consultant, advisor, principal, agent, proprietor, trustee or investor)
any Competing Business (defined below); provided, however, that that ownership
of 4.9% or less of the stock or other securities of a corporation, the stock of
which is listed on a national securities exchange, shall not constitute a breach
of this section, so long as you do not in fact have the power to control, or
direct the management of, or are not otherwise engaged in activities with, such
Competing Business.

 



--------------------------------------------------------------------------------



 



For purposes of this letter, the term “Competing Business” shall mean any
business or venture whose business is substantially similar to the whole or any
significant part of the business conducted by Company, and which is in material
competition with the Company. The “Restriction Period” is six months if the
termination date of your employment is through and including March 30, 2010 and
no Change in Control has occurred, and twelve months if a Change of Control has
occurred or if the termination date of your employment is on or after March 31,
2010, in each case whether your employment with the Company is terminated
voluntarily or involuntarily, or for any reason.
In accepting employment with the Company, you also agree not to directly or
indirectly use or disclose to any other person, business, or legal entity, any
of the Company’s confidential, proprietary, or trade secret information,
including, but not limited to, employee information, customer lists, customer
information, processes and techniques, product information and plans, sales
techniques, pricing, strategies, and financial, marketing, or other internal
business information. You also acknowledge that Company’s reputation is
important in the continued success of its business, and agree that you will not
discuss or comment in such a manner as may adversely impact the reputation or
public perception, or otherwise disparage, Company or its officers, employees,
or directors in any manner; provided, however, that you may make such
disclosures as may be required by law. For its part, Company acknowledges that
your reputation is important to your continued success. Company agrees that it
will not disparage or otherwise discuss or comment about you in such a manner as
may adversely impact your reputation; provided, however, that Company may make
such disclosures as may be required by law.
The Company understands that you may be subject to restrictions related to
solicitation of persons employed or formerly employed by your former employer.
You agree to abide by such restrictions. If claims are made against you for
violation of such non-solicitation restrictions due to any action by the Company
or its employees in which you are not involved, the Company will indemnify and
hold your harmless against losses and liabilities in connection therewith,
including the reasonable costs of defense provided that you give the Company the
opportunity to control such defense and pre-approve any settlement of any
indemnified claim.
The restrictions in this letter are in addition to and apart from the
restrictions you may be subject to in any other agreement, such as for example,
but not limited to, any stock option agreements.
By accepting employment, you agree that (i) the Company is entitled to an
injunction in the event of a breach of this Agreement, and (ii) in addition to
its rights to terminate benefits under this letter and any other legal rights it
may have, the Company may advise third parties of the restrictions contained in
this letter in connection with protection of its rights hereunder. To the extent
that any portion of the agreements you make in this letter are found to be
legally unenforceable, enforcement shall be given to the greatest extent legally
permissible.
This letter shall be governed by New York law. In the event of any breach of, or
dispute related to, this agreement, the prevailing party shall be entitled to
recover its reasonable attorneys fees and disbursements from the other.
If you are in agreement with the terms of this offer, please sign one copy of
this letter and we will arrange to have the Company’s standard Welcome Kit sent
to you with additional documentation for your review and signature.
Once you have accepted this job offer, we can discuss transition plans.

 



--------------------------------------------------------------------------------



 



Enzo, we are very pleased to make this offer to you. Please contact me if you
have any questions about Harris Interactive or the specifics of this employment
offer. We look forward to you joining the Harris Interactive team.
Sincerely,
/s/ Kimberly Till
Kimberly Till
Chief Executive Officer
Harris Interactive Inc.
I accept this offer of employment as outlined above.

             
/s/ Enzo Micali
      3/25/09    
 
           
     Enzo Micali
      Date    

 